Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered October 11, 1985, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed" to produce legally sufficient evidence of his guilt in light of his defense of temporary innocent possession. However, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
*480The defendant’s contentions concerning the allegedly improper cross-examination and summation remarks by the prosecutor are not preserved for review (see, CPL 470.05 [2]; People v Connors, 121 AD2d 556, 557). Furthermore, we find that those comments which are preserved for our review were not so egregious or prejudicial as to warrant a reversal (see, People v Connors, supra, at 557-558; People v Butler, 138 AD2d 615). Mollen, P. J., Thompson, Kunzeman and Spatt, JJ., concur.